                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

UNITED STATES OF AMERICA            : CRIMINAL NO: 4:19-CR-33(CDL)
                                    :
        v.                          :
                                    :
JONATHAN O. DUNLAP                  :
___________________________________ :

                          CONSENT ORDER FOR CONTINUANCE

       The Defendant in the above-styled case was indicted on September 11, 2019, and arraigned

on September 17, 2019. The Government and the Defendant jointly move for a continuance of

the pretrial conference and the trial.

       In this case, the Government has represented to the Court that the parties are requesting

additional time to conduct pretrial discovery and conduct plea negotiations.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

hereafter to the Court’s January, 2020 term, and that the Speedy Trial deadline for the trial in this

matter imposed by 18 U.S.C. § 3161(c)(1) be extended to that time. The Court also removes this

case from the previously scheduled October 8, 2019 pretrial calendar.

       It is the Court=s finding that the ends of justice [18 U.S.C. § 3161(h)(8)(A)] served by the

granting of this continuance outweigh the best interests of the public and the Defendant in a speedy

trial for the reason that failure to grant such continuance could result in a miscarriage of justice

[18 U.S.C. § 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny counsel for

the Defendant and the government the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence [18 U.S.C. § 3161(h)(8)(B)(iv)].

       SO ORDERED, this 7th day of October, 2019.


                                              s/Clay D. Land
                                              CLAY D. LAND, CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF GEORGIA
